                Case 20-10553-CSS         Doc 1127-1     Filed 01/04/21    Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
In Re:
                                                          Case No. 20-10553-CSS
         ART VAN FURNITURE, LLC,                          Chapter 7

                         Debtor.                          Objections Due by: February 8, 2021 @ 4:00 p.m.
                                                          Hearing Date: February 16, 2021 @ 10:00 a.m.


                   NOTICE OF MOTION OF ACAR LEASING LTD DBA GM
                FINANCIAL LEASING FOR RELIEF FROM STAY UNDER §362
                              OF THE BANKRUPTCY CODE
                 AS TO THE 2018 CADILLAC CT6 VIN 1G6KB5RS9JU159214


TO:

Michael Jason Barrie
Attorney for Debtor
Benesch Friedlander Coplan & Aronoff LLP
1313 North Market Street
Suite 1201
Wilmington, DE 19801

Alfred T. Giuliano
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, New Jersey 08043

Linda Richenderfer
United States Trustee (District of Delaware)
844 King Street, Room 2207
Lockbox #35
Wilmington, Delaware 19801



        ACAR Leasing LTD dba GM Financial Leasing has filed a Motion for Relief from Stay which
seeks the following relief: Relief from the Automatic Stay Pursuant to 11 U.S.C. §362(d)(1) or, in the
alternative, directing the Debtor, above-named, to immediately provide for the adequate protection of any
property subject to the interests of the Movant.
         HEARING ON THE MOTION WILL BE HELD ON FEBRUARY 16, 2021, at 10:00 A.M.
     ANY RESPONSE MUST BE FILED AND SERVED TOGETHER WITH A
CERTIFICATE OF SERVICE ON OR BEFORE FEBRUARY 8, 2021. FAILURE TO TIMELY
FILE AND SERVE A RESPONSE WILL RESULT IN AN ORDER GRANTING THE RELIEF
REQUESTED IN THE MOTION.
       You are required to file a response (and the supporting documentation required by Local Rule
4001-1(d) to the attached motion at least seven (7) calendar days before the above hearing date.
                 Case 20-10553-CSS         Doc 1127-1      Filed 01/04/21     Page 2 of 2


       At the same time, you must also serve a copy of the response upon movant's attorney:
                                         Kristi J. Doughty, Esq.
                                  Schnader Harrison Segal & Lewis LLP
                                      824 N. Market St., Suite 800
                                      Wilmington, DE 19801-4939
        The hearing date specified above may be a preliminary hearing or may be consolidated with the
final hearing, as determined by the Court.
        The attorneys for the parties shall confer with respect to the issues raised by the motion in advance
for the purpose of determining whether a consent judgment may be entered and/or for the purpose of
stipulating to relevant facts such as value of the property, and the extent and validity of any security
instrument.
DATED:         January 4, 2021                     ACAR LEASING LTD DBA GM FINANCIAL
                                                   LEASING
                                                   By Its Counsel

                                                   ___/s/ Kristi J. Doughty___________________
                                                   Kristi J. Doughty
                                                   Schnader Harrison Segal & Lewis LLP
                                                   824 N. Market St., Suite 800
                                                   Wilmington, DE 19801-4939
                                                   (302)482-4038
                                                   Email: KDoughty@Schnader.com




                                                      2
